Citation Nr: 1627162	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-11 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an educational assistance benefit level higher than 70 percent under Chapter 33, Title 38, Unites States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had pertinent active duty service from May 2003 to February 2004 and from November 2004 to October 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that determined that the Veteran was eligible for 70 percent of the maximum benefits payable under the Post-9/11 GI Bill.  

The Veteran was initially assigned a 70 percent rating on December 12, 2011.  In a letter dated December 23, 2011, the Veteran was awarded a 100 percent rating.  A February 2012 Administrative Decision determined that there was an administrative error and that the Veteran should have been awarded a 70 percent rating and that the 100 percent assignment was a mistake.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is no indication in the record that the Veteran's current representative was provided an opportunity to participate in this appeal.  Therefore, upon remand, the Veteran's representative should be provided a copy of the May 2012 Statement of the Case (and the AOJ should ensure that a copy of the Statement of the Case is of file).  The Veteran's representative should be provided an opportunity to respond, to include by providing a VA Form 646.

Accordingly, the case is REMANDED for the following action:

The Veteran's representative should be provided a copy of the May 2012 Statement of the Case (and the AOJ should ensure that a copy of the Statement of the Case is of file).  The Veteran's representative should be provided an opportunity to respond, to include by providing a VA Form 646.  The appeal should then be forwarded back to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


